Opinión disidente del
Juez Asociado Señor Blanco Lugo
San Juan, Puerto Rico, a 11 de mayo de 1965
Los hechos según relatados en la opinión de la mayoría demuestran a mi juicio que el registro realizado, aunque incidental a un arresto legal por, una infracción a la Ley de Vehículos y Tránsito — conducir un vehículo de motor sin estar debidamente autorizado para ello — fue irrazonable. La irrazonabilidad no se refiere a la contemporaneidad con el arresto, sino a la falta de concurrencia de cualquiera de las circunstancias a que aludimos en Pueblo v. Sosa Díaz, 90 D.P.R. 622 (1964). No se'realizó con el propósito de des-cubrir y ocupar objetos relacionados con la infracción come-tida, como los frutos del mismo, o los instrumentos usados como medios para su perpetración, o para ocupar armas u otras cosas que podían utilizarse para escapar a la custodia. Ello es así porque no veo forma en que concebiblemente pueda hablarse en relación con la infracción de conducir sin estar autorizado de “frutos del delito” o instrumentos para su perpetración. Por otro lado, si algo demuestra el testimonio del agente que practicó el arresto y el subsiguiente registro *366es que el apelante aceptó dócilmente las órdenes de los agentes policíacos y que no intentó ofrecer resistencia o evadirse. Si ello es así, ¿cómo puede justificarse el registro efectuado?
Es cierto que el detective manifestó que “había la sospecha [en el escalamiento de Cástulo Torres] de tres individuos que habían [síc] en su negocio y fue informado que uno era Porfirio de Jesús,” pero, presumiendo que esto fuera suficiente para cumplir con la exigencia sobre la existencia de “motivos racionales” que permitían se practique un arresto sin orden : — Art. 16(3) del Código de Enjuiciamiento Criminal, 34 L.P.R.A. see. 243; cf. Regla 11(c) de las de Procedimiento Criminal de 1963 — , el propio testigo reiteró una y otra vez que el arresto obedeció a que al detenérsele el apelante mani-festó no tener licencia, no a la “sospecha” de que hubiese penetrado en el establecimiento escalado. (1)
Una vez se concluya que el registro, aunque legal fue irrazonable, los objetos ocupados eran inadmisibles, al igual que cualquier admisión del apelante al detective pues obvia-mente fueron inducidas por la confrontación con los frutos del registro irrazonable. Pueblo v. Rodríguez Rivera, 91 D.P.R. 456 (1964).
¿Qué quedaría entonces como prueba de corroboración? Solamente, según el delegado del Procurador General, el tes-timonio del dueño del negocio escalado que sitúa al apelante junto a dos personas más en el negocio escalado a las 9:30 de la noche de los hechos, más de dos horas antes de la per-petración del delito, que tuvo lugar después de las 11:0Q de la misma noche. No estimo que ese elemento de prueba, por sí solo, constituya suficiente corroboración. Es cierto que en algunos casos hemos considerado la presencia del acusado como un eslabón en la prueba de corroboración, pero ha sido conjuntamente con otras circunstancias.
*367Finalmente el Procurador da gran énfasis a una mani-festación del acusado de que había estado en el negocio, pero ello no se refiere, como pretende interpretarse, al momen-to de la penetración en el negocio, sino a la visita a que aludimos en el párrafo anterior en que estuvo a comprar ciga-rrillos.
No puedo dejar pasar la- ocasión de desaprobar la afir-mación del escolio 3 al efecto de que conducir un vehículo de motor sin estar provisto de licencia no es una mera infrac-ción de tránsito. A contrario sensu, se sostiene que es una infracción grave, fundándose en un evidente non sequitur: las graves circunstancias del tránsito y la alta incidencia de accidentes. En otras palabras, si no mediasen esas circuns-tancias o incidencia no sería grave, sino que sería una mera infracción. Tampoco las estadísticas que se citan constituyen base adecuada para tal conclusión pues no se indica clara-mente el número de accidentes o pérdidas en que intervinieron conductores no autorizados. Pretender utilizar los resultados totales, sin más, es francamente incurrir en un vicio de exageración.
En vista de que no hubo suficiente corroboración opino que procede la revocación de las sentencias y decretar la absolución del apelante.

 Si éste hubiese sido el caso difícilmente hubiese podido realizarse el registro sin la correspondiente orden expedida' por autoridad judicial competente. Cf. Flores Valentín v. Tribunal Superior, 91 D.P.R. 805 (1965).